t c summary opinion united_states tax_court amy l hartman petitioner v commissioner of internal revenue respondent james jennings and amy hartman petitioners v commissioner of internal revenue respondent docket nos 197-06s 374-06s filed date james jennings and amy l hartman pro sese beth a nunnink for respondent carluzzo special_trial_judge each of these consolidated cases was heard pursuant to the provisions of sec_7463 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered in each case is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined the following deficiencies in and penalties with respect to petitioners’ federal income taxes year penalty deficiency sec_6662 dollar_figure big_number dollar_figure dollar_figure in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in amy l hartman’s federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty after concessions by the parties the issues for decision are as follows whether petitioners are entitled to deductions for unreimbursed employee business_expenses for and or whether amy l hartman ms hartman is entitled to a deduction for unreimbursed employee business_expenses for whether petitioners are liable for a sec_6662 accuracy-related_penalty for and or and whether ms hartman is liable for a sec_6662 accuracy-related_penalty for background some of the facts have been stipulated and are so found petitioners resided in tennessee at the time that the petitions in these consolidated cases were filed employment status of each petitioner james jennings mr jennings began employment as a firefighter for the city of franklin tennessee in and he was so employed at all times relevant to this proceeding he was also a member of the franklin firefighters association local no the association as a firefighter mr jennings worked 24-hour-on 48-hour-off shifts while on duty mr jennings was permitted to leave the fire station to purchase takeout meals but he was otherwise required to eat his meals at the fire station in addition to the expenses he incurred for the take- out meals mr jennings contributed dollar_figure a month towards a common meal fund for meals usually breakfast prepared and eaten at the fire station according to the association its members were required to contribute to the meal fund starting in and at all relevant times on his days off as a firefighter mr jennings was employed as a fire investigator by southern fire analysis southern his employment with southern required him to travel all over the southeast as far north as virginia and west virginia illinois and as far south as florida as part of his responsibilities with southern he typically traveled by car from his residence in tennessee to various locations as part of a fire investigation he routinely photographed the scene of the fire upon the submission of a travel voucher to southern he was reimbursed for_the_use_of his car at the rate of cents per mile he was also reimbursed by southern for expenses_incurred for supplies photos and copies southern required that mr jennings wear business casual clothing while meeting with a client and business attire ie a suit and tie when attending a deposition or testifying in court when investigating at the scene of a fire he generally wore steel-toe boots and clothing suitable for what he needed to do such as crawling around in tight spaces etc often the clothing that he wore during a fire scene investigation was damaged during the years in issue ms hartman was employed as a sales representative for interior design services design during and her primary responsibilities related to design’s contract with the state of tennessee pursuant to that contract design supplied furniture and design services for state offices and other buildings many of which were in knoxville tennessee where ms hartman spent much of her time as an employee of design during those years her residence was approximately miles from knoxville she routinely drove back and forth between her residence and knoxville but she seldom if ever stayed overnight in knoxville sometime during although still employed by design ms hartman was no longer required to travel as frequently or as far from her residence her reduced travel schedule was due in part to the birth of a child in and in part to a change in the location of the clients of design that she was serving petitioners’ federal_income_tax returns petitioners filed timely joint federal_income_tax returns for and ms hartman timely filed her federal_income_tax return for the returns were prepared by a professional income_tax_return_preparer as relevant here petitioners’ return includes a schedule a itemized_deductions and two form sec_2106 employee business_expenses one relating to mr jennings’ employment as a fire investigator and the other to ms hartman’s employment as a design sales representative among other things on the schedule a petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses of this amount dollar_figure relates to mr jennings and dollar_figure 2totals referenced in this opinion for unreimbursed employee_business_expense deductions are before the application of sec_67 relates to ms hartman the amount relating to mr jennings dollar_figure is attributable to claimed expenses for meals consumed at the firehouse dollar_figure after the application of sec_274 uniforms dollar_figure and union dues dollar_figure the amount relating to ms hartman dollar_figure is attributable to claimed expenses for vehicle expenses dollar_figure otherwise unidentified business_expenses dollar_figure meals and entertainment dollar_figure after the application of sec_274 and her home_office dollar_figure as relevant here petitioners’ return includes a schedule a and two form sec_2106 one relating to mr jennings’ employment as a fire investigator and the other to ms hartman’s employment as a design sales representative among other things on the schedule a petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses of this amount dollar_figure relates to mr jennings and dollar_figure relates to ms hartman the amount relating to mr jennings dollar_figure is attributable to claimed vehicle expenses dollar_figure and union dues dollar_figure the amount relating to ms hartman dollar_figure is attributable to claimed vehicle expenses dollar_figure and otherwise unidentified business_expenses dollar_figure as relevant here ms hartman’s return includes a schedule a and a form_2106 relating to her employment as a design sales representative among other things on the schedule a she claimed a dollar_figure deduction for unreimbursed employee business_expenses ms hartman’s unreimbursed employee business_expenses are attributable to vehicle expenses dollar_figure parking fees and tolls dollar_figure internet expenses dollar_figure meals and entertainment_expenses dollar_figure after the application of sec_274 uniforms expenses dollar_figure and cell phone expenses dollar_figure the notices of deficiency some of the adjustments made in the notices have been agreed to between the parties or conceded and other adjustments are computational those adjustments will not be discussed for and respondent disallowed all unreimbursed employee business_expenses with the exception of union dues dollar_figure of dry cleaning expenses and dollar_figure of ms hartman’s vehicle expenses for respondent disallowed all unreimbursed employee business_expenses claimed on ms hartman’s return because allowable itemized_deductions were less than the standard_deduction respondent disallowed otherwise allowable itemized_deductions claimed on the schedule a and allowed ms hartman the standard_deduction for each year in issue respondent also imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate claimed deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner supra sec_1_6001-1 income_tax regs certain expenses such as the portions of the disallowed unreimbursed employee_business_expense deductions attributable to vehicle and meals expenses here in dispute are subject_to strict substantiation requirements see sec_274 in general those expenses must be substantiated by adequate written records that is the taxpayer must maintain a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish the time place business_purpose and amount of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date in general the substantiating records or combination of records should be made at or near the time of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the types of deductions here in dispute are allowable if at all under sec_162 that section generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 17_tc_1456 certain types of business_expenses may be estimated if substantiating evidence does not exist or is otherwise not available see 39_f2d_540 2d cir business_expense deductions subject_to sec_274 however may not be estimated see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability and the taxpayer has satisfied certain conditions accordingly petitioners argue that the burden_of_proof should be placed upon respondent with respect to all issues here in dispute if for no other reason the procedural histories of these cases which include respondent’s use of formal discovery to attempt to obtain documents and other information from petitioners completely undermines their argument see sec_7491 and b accordingly the burden_of_proof remains on petitioners with these fundamental principles in mind we turn our attention first to the deductions here in dispute i unreimbursed employee_business_expense deductions the unreimbursed employee_business_expense deduction in dispute for each year in issue consists of one or more of the 3the use of formal discovery in a deficiency proceeding subject_to sec_7463 is less than routine through no fault of respondent’s respondent’s formal discovery attempts were not successful following components vehicle expenses meals and entertainment_expenses uniform and uniform maintenance_expenses unidentified business_expenses home_office expenses parking fees and tolls expenses internet expenses and cell phone expenses we consider each in the order just listed a vehicle expenses according to petitioners the amounts deducted for vehicle expenses each year represent only the amounts that exceeded the reimbursements that each received from his or her employer as noted deductions for vehicle expenses must be substantiated in accordance with the requirements of sec_274 sec_162 sec_274 petitioners provided a logbook maintained by mr jennings to substantiate his mileage as a southern employee the documents submitted however demonstrate that mr jennings was reimbursed for the mileage recorded in the logbook according to mr jennings he also maintained a second logbook of unreimbursed miles but this second logbook was not made part of the record absent written substantiation for the additional mileage petitioners are not entitled to a deduction attributable to that mileage see sec_274 except for no adequate substantiating records were provided with respect to the mileage expense deductions attributable to ms hartman’s employment with design it follows that petitioners are not entitled to a deduction for vehicle expenses in each of the years in issue in excess of the amounts respondent allowed b meals and entertainment_expenses for petitioners’ unreimbursed business_expenses deduction includes amounts mr jennings claims to have contributed to the common meal fund as well as for the cost of all other meals mr jennings consumed while on duty as a firefighter ms hartman’s claimed meals expense deductions in and include the costs of meals consumed while traveling on business as well as the costs of meals for entertaining design clients mr jennings’ meals expenses according to petitioners because mr jennings was required as a condition of his employment to eat his meals at the fire station the costs of the meals as well as his contributions to the meal fund are deductible as employee business_expenses in support of their position petitioners rely upon a letter from the association stating that every member of the franklin 4respondent concedes the vehicle expense deduction attributable to ms hartman for firefighters association is required to pay into a meal fund while they are on duty for the city of franklin generally the costs of a taxpayer’s meals are nondeductible personal expenses unless the expense of a meal is incurred while the taxpayer is traveling away from home for business purposes see sec_162 sec_262 if however a fire department requires its firefighter-employees as a condition_of_employment to make contributions into a common meal fund so as to ensure their presence at all times at the fire station then those contributions qualify as deductible ordinary and necessary business_expenses see eg 68_tc_422 affd 611_f2d_1260 9th cir belt v commissioner tcmemo_1984_167 on the other hand if a firefighter’s contributions into a common meal fund are not required as a condition_of_employment but are made voluntarily then such contributions are considered a personal_expense that is not deductible see eg 77_tc_911 the meal expenses attributable to mr jennings and deducted by petitioners were not incurred while he was traveling away from home on business and the expenses cannot be deducted on that ground furthermore the deduction is not supported by the letter from the association because mr jennings was not an employee of the association there is insufficient evidence in the record to establish that mr jennings while on duty and as a condition_of_employment with the city of franklin fire department was required to purchase his meals through contributions made to a common meal fund petitioners are not entitled to a deduction for amounts attributable to mr jennings’ meal expenses included in the unreimbursed employee_business_expense deduction claimed for ms hartman’s meals expenses ms hartman contends that because she incurred costs for meals while traveling on business and or while entertaining design clients the costs of the meals are deductible as unreimbursed employee business_expenses as stated above in general the costs of a taxpayer’s meals are nondeductible personal expenses unless the expense of a meal is incurred while the taxpayer is traveling away from home for business purposes see sec_162 sec_262 the deductibility of meals and entertainment_expenses is also conditioned on their being substantiated by adequate_records or by other_sufficient_evidence corroborating the claimed expenses pursuant to sec_274 sec_1_274-5t temporary income_tax regs fed reg date 5even if the expenses were otherwise allowable we note that petitioners failed to meet the strict substantiation requirements of sec_274 ms hartman failed to provide any substantiating documentation with respect to her claimed meals expenses see sec_274 respondent’s disallowance of ms hartman’s claimed meals expenses is sustained c expenses for uniforms and uniform maintenance in petitioners claimed a deduction for the purchase and dry cleaning of the clothing each wore while at work in ms hartman claimed a deduction for the dry cleaning of her work uniform expenses for work clothing are deductible if the clothing or uniform is of a type specifically required as a condition_of_employment the uniform is not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 the business casual attire and business suits mr jennings purchased including any related dry cleaning or other maintenance_costs of that clothing are not deductible because the clothing is adaptable for nonbusiness wear see eg hawbaker v commissioner tcmemo_1983_665 with respect to expenses_incurred for specialized clothing and steel-toe footwear mr jennings wore while investigating a fire scene we find that petitioners are entitled to a deduction of dollar_figure for the purchase of mr jennings’ fire-resistant clothing and maintenance thereof in see cohan v commissioner f 2d pincite 85_tc_731 ms hartman failed to provide the court with any explanation as to her claimed dry cleaning expenses furthermore she did not offer any evidence to substantiate the deductions claimed accordingly respondent’s disallowance of ms hartman’s claimed uniforms expenses is sustained d deduction for unidentified business_expenses petitioners claimed business_expense deductions of dollar_figure and dollar_figure on their and joint returns respectively for both years in issue the entire amount of the business_expense deductions relates to ms hartman but it is unclear what specific costs are included in the deduction at trial petitioners failed to present any evidence to explain much less substantiate the amounts so deducted petitioners are not entitled to deductions identified simply as business_expenses on either their or joint_return e home_office expenses petitioners claimed a dollar_figure home_office deduction on their return according to petitioners the home_office was used in connection with their rental properties and by ms hartman to prepare for meetings and or sales calls with design clients in general a taxpayer is not entitled to deduct any expenses related to the use of a dwelling_unit used by the taxpayer as a residence during the taxable_year see sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business see sec_280a 125_tc_271 if the taxpayer is an employee the exception under sec_280a will apply only if the home_office is maintained for the convenience_of_the_employer see 94_tc_348 petitioners do not claim and they have not established that during the den was used exclusively on a regular basis as the principal_place_of_business for either petitioner or that the den home_office was maintained for the convenience of either of their employers the fact that petitioners used the den home_office for business purposes as they claim is insufficient to 6petitioners’ joint_return includes a schedule e supplemental income and loss showing rental income and expenses attributable to certain real_estate none of the items reported on the schedule e are in dispute allow any deduction attributable to that use see lofstrom v commissioner supra pincite petitioners are not entitled to a home_office deduction for and respondent’s determination in this regard is sustained f parking fees and tolls ms hartman claimed a deduction for parking fees and tolls on her return according to ms hartman she incurred the parking fees while traveling on business in knoxville tennessee where she met with her design clients she testified that design reimbursed her for parking fees and she has not established that she is entitled to a deduction in excess of the amount reimbursed ms hartman is not entitled to a deduction for expenses shown as parking fees and tolls on her return g internet expenses ms hartman claimed a deduction for internet expenses on her return but she did not address the internet expense deduction at trial and no receipts or other documentation to substantiate her internet expenses were provided therefore ms hartman is not entitled to a deduction for internet expenses h cell phone expenses ms hartman claimed a dollar_figure deduction for cell phone use on her return expenses for cell phone use must be substantiated in accordance with sec_274 and the regulations thereunder she has provided no evidence that substantiates her cell phone expense in accordance with sec_274 and therefore is not entitled to the cell phone expense deduction ii the accuracy-related_penalties lastly we consider whether petitioners are liable for sec_6662 accuracy-related_penalties for and or and whether ms hartman is liable for that penalty for although various grounds for the imposition of the penalty for each year are stated in the appropriate notice_of_deficiency under the circumstances for each year only negligence or disregard of rules or regulations is applicable see sec_6662 b c the burden of production with respect to the imposition of the penalty rests with respondent sec_7491 in support of this burden respondent points out that for each year in issue petitioners and or ms hartman as applicable failed to maintain adequate substantiating records supporting the various deductions here in dispute according to respondent a taxpayer’s failure to maintain adequate_records is a ground for the imposition of a sec_6662 penalty for negligence sanderlin v commissioner tcmemo_2008_209 corrigan v commissioner tcmemo_2005_119 sec_1_6662-3 income_tax regs in principle we agree with respondent but are not willing to impose the penalty on that basis in these cases for any of the years in issue according to petitioners and their return preparer petitioners maintained and presented to respondent’s examining agent sufficient documentation to support each of the deductions claimed on the returns for the years in issue it has not been made clear why if once available to the examining agent the records were not available at trial in any event petitioners assumed that the examining agent would be called as a witness at trial because that individual was listed as a witness on respondent’s pretrial memorandum respondent however did not call the examining agent who was not otherwise present during the trial and not available to be called as a witness on petitioners’ behalf what documents the examining agent reviewed remains a mystery but it stands that the only evidence on the point in the record consists of petitioners’ claim that substantiating documents at least as of the time each return was filed were not only maintained but also available to respondent for examination in the absence of any contrary evidence as to what documents were reviewed by the examining agent we are reluctant to impose a sec_6662 accuracy-related_penalty for any of the years in issue to reflect the foregoing an appropriate order will be issued denying petitioners’ motion to shift the burden_of_proof and decisions will be entered under rule
